HOUGHTON, J.
The order setting aside the verdict and granting a new trial, from which the plaintiff appeals, recites that the motion was made upon the ground, among others, that the verdict was against the weight of evidence. In a memorandum opinion the learned trial court stated views respecting the case in which we do not concur. It is the order, however, which governs our consideration of the appeal and not the opinion. Treating the motion as made upon the ground that the verdict was against the weight of evidence, as we must, the facts disclosed by the record are such that we do not feel justified in interfering with the discretion exercised by the trial court in making such an order. The order granting *1133a new trial is therefore affirmed, with costs. LU concur; Ingraham, C. J., in result.